Title: Enclosure: From Perrin to Chauvier, 19 August 1789
From: Perrin, M.
To: Chauvier, Père


EnclosureFrom Perrin to Chauvier

†

Monseigneur
à Aix le 19. Aoust. 1789

Etant à Aix depuis quelque tems pour prendre les bains, j’y ai reçu la lettre que vous m’avez fait l’honneur de m’ecrire. Je trouve de très grandes difficultés à exécuter le rachat dont vous me parlez. Il ne me paroît pas possible de donner le change aux Algeriens, et de leur faire croire que les Etats-Unis ne prennent aucune part à la negociation, quoiqu’on ne rachetât que les sujets qui leur appartiennent. Quant au prix de 2500.₶ par tête, il ne suffira pas à la voracité de ce peuple avide, soit parcequ’il a plus besoin d’esclaves que d’argent depuis le rachat general des François et des Espagnols, soit qu’ayant humilié l’Espagne et ne craignant guère la France, il a haussé arbitrairement le taux des esclaves et, malgré la teneur des traités avec la France, le bureau de Marseille fut obligé l’année derniere de payer d’un seul esclave 4000.₶ Il est vrai que le nombreux rachat des François en 1788 ne revint pas à cent louis par tête, mais ce fut le Roi qui le fit traiter en son nom et dans un moment favorable il obtint une politesse de la part du Bey, politesse que nous ne pouvons pas nous flatter de voir renouveller, surtout dans ce tems où la Régence porte si haut ses pretentions contre la France que nous avons craint qu’il ne survînt quelque rupture qu’on n’a peut-être evitée que par de nouveaux sacrifices. Supposant ces premieres difficultés applanies, vous ne pourriez vous charger du dit rachat sans une permission de la Cour, surtout si vous voulez vous montrer agissant au nom de l’ordre de la Rédemption. Je me persuade que le Ministre instruit ne vous refuseroit pas la dite permission. Il faudra ensuite avoir une personne de confiance sur les lieux pour agir secretement pour ne pas indisposer les esclaves François qui pourroient se soulever contre la nation et sonder les intentions de la Régence à l’égard du prix. Le Père Terillo, administrateur de l’hopital, est Espagnol et peu propre à cette negociation. M. Peret, seul negociant François et régisseur de la maison à Alger de Messrs. Gimen, pourroit s’acquitter de la commission, mais on soupçonnera toujours que ce sont les Etats-Unis qui font traiter ce rachat.
Je n’ose vous proposer une idée qui me vient, mais je n’en ai pas de meilleure: ne pourriez-vous pas envoyer un religieux, non en qualité de redempteur, mais seulement en qualité de chapelain de l’hopital des esclaves, dont il pourroit remplir les fonctions? M. Gache me paroît le plus propre et mieux en état de conduire une affaire dont je desirerois  le succès, tant à cause de l’interêt que vous y prenez que pour la satisfaction [de] M. Jefferson. Je ne devrois pas me mettre sur les rangs à cause de mon âge, quoique je parle l’Italien et l’Espagnol dont on fait usage à Alger, et surtout dans l’hopital. Cependant si vous ne trouviez pas mieux, je ferois encore ce voyage pour vous donner des marques de ma soumission et du désir que j’aurois de concourir à votre zele pour l’amour de la Rédemption et le bien de l’humanité.
Le voyage d’un Religieux occasioneroit des frais, mais ils ne seroient pas considerables, parce qu’on pourroit être logé avec l’administrateur de l’hopital, et on n’auroit aucun droit de commission à payer en cas de réussite. N’étant pas à portée de conférer avec M. Gache, je lui adresse la présente qu’il vous fera passer avec les observations qu’il pourra y faire.

(Signé) Perrin, Defl. Gnal.

